Citation Nr: 0021933	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran has relocated, and jurisdiction was 
transferred to the RO in St. Louis, Missouri.  The veteran 
served on active duty from June 1973 to August 1977 and from 
June 1981 to October 1990.

The Board has remanded these claims twice, March 1996 and in 
April 1999.  To the extent possible, the development 
requested has been completed, and the claims are before the 
Board again.


FINDINGS OF FACT

1.  The veteran is a physician.

2.  The veteran's separation examination report noted 
complaints of a two-month history of gastritis, accompanied 
by abdominal pains and loose stools.  These complaints have 
continued during the course of the veteran's claim.

3.  The veteran has been diagnosed with irritable bowel 
syndrome, which he has related to his complaints at his 
separation from active service.

4.  The veteran underwent a right knee aspiration during 
service, and he has been diagnosed with arthritis of the 
right knee during the course of this claim.

5.  The veteran has established a relationship between his 
in-service aspiration of the right knee and a current 
diagnosis of arthritis of the right knee.




CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  Arthritis of the right knee is a result of an in-service 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by a veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  With respect to a chronic disability 
subject to presumptive service connection, such as arthritis, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period, in this case 
one year, is sufficient to establish evidence of service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (1999); Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).

As an initial matter, the claims files reflect that the 
veteran is a physician, serving as an ophthalmologist during 
his career in the military.  Service medical records show 
that in October 1989, the veteran suffered a severe 
laceration just proximal to his right knee while surfing.  
The wound was noted to be five centimeters deep.  Range of 
motion of the right knee was described as full, and his knee 
was nontender.  Somewhat later an aspiration of the right 
knee was performed, as was an incision and drainage of the 
right anterior medial thigh.  His July 1990 separation 
examination noted that he reported a two-month history of 
gastritis, accompanied by abdominal pains and loose stools.  
A scar on the right thigh was also noted, but his lower 
extremities were described as normal.

As a result of his initial claim, the veteran was provided a 
VA general medical examination in January 1992.  The veteran 
informed the examiner that he had a history of daily, watery 
bowel movements with urgency and occasional red blood at the 
end of a bowel movement.  The abdomen was described as soft 
and nontender.  As to the right knee, a one-centimeter by 
five-centimeter scar was noted on his right anterior thigh.  
The veteran reported occasional pain in his right knee when 
running or during rain, but range of motion was characterized 
as good.  X-rays of the right knee did not show 
abnormalities.  Histories of diarrhea, dysphagia and right 
knee pain were diagnosed.  

The veteran's central arguments are contained in a statement 
that he enclosed with his February 1994 VA Form 9.  He stated 
that at some point during his service he was referred for a 
gastroenterology work-up, but that that department refused to 
see him prior to his separation from service.  He stated that 
his dysphagia was related to his in-service gastritis, which 
was also related in some way to a hiatal hernia.  As to his 
right knee, he stated that he had arthritis as a result of 
his in-service injury to his right thigh and resulting 
aspiration of the right knee.  

As a result of the Board's first remand, in March 1996, the 
veteran was provided another VA examination in August 1996.  
Possible irritable bowel syndrome was diagnosed, as was 
possible peptic stricture.  An upper GI series was performed, 
which also showed a small sliding hiatal hernia without 
gastroesophageal reflux.  While the examiner who performed 
the orthopedic portion of that examination stated that there 
was no evidence of knee pathology, X-rays did show minimal 
arthritic changes in both knees.  In a September 1996 
opinion, a VA examiner, who did not conduct the 
gastrointestinal portion of the August 1996 examination, 
discounted a relationship between the veteran's in-service 
gastritis and his current complaints of episodic diarrhea 
which is characteristic of irritable bowel syndrome.

In light of the above, the Board must find that service 
connection is warranted for both claimed disorders.  
Initially, the veteran did have gastrointestinal complaints 
at the time of his separation from service, and he has had 
consistent complaints during the course of this claim, filed 
shortly after his separation.  He has most recently been 
diagnosed as having irritable bowel syndrome, and the 
veteran, who is a physician, has related the two as part and 
parcel of the same complaints.  While the veteran has not 
provided substantial justification for his position, neither 
did the examiner who rendered the September 1996 opinion.  
The evidence is in relative equipoise, and the benefit of the 
doubt should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (1999).  

Further, while the veteran was not diagnosed with arthritis 
of the right knee in service or within one year following his 
separation from service, service medical records do reflect 
an in-service aspiration of the right knee.  He has recently 
been diagnosed with arthritis of the right knee, and he has 
established a nexus between the two.  A review of the 
evidence in the claims files does not reflect that contrary 
medical evidence has been obtained that would refute this 
opinion.  As such, service connection must be granted for 
this disability.


ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for arthritis of the right knee is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


